 Case 3:20-cv-00098-REP Document 77 Filed 03/27/20 Page 1 of 2 PageID# 2639



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division




STEVES AND SONS, INC.,


      Plaintiff,

V.                                       Civil Action No. 3:20cv98


JELD-WEN, INC.,


      Defendant.




                                   ORDER


      Having considered JELD-WEN'S MOTION TO FILE UNDER SEAL (EOF

No. 39), and the supporting memorandum, and for good cause shown,

and the requirements of Local Civil Rule 5 and the decisions in

Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In

re Knight Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone

V. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been

met, and the defendant asserting that the documents requested to

be    sealed   are   designated   confidential       under    the   STIPULATED

PROTECTIVE ORDER (EOF No. 25) entered herein, it is hereby ORDERED

that JELD-WEN'S MOTION TO FILE UNDER SEAL (ECF No. 39) is granted

and JELD-WEN'S SUPPLEMENTAL BRIEF IN OPPOSITION TO STEVES' MOTION

FOR   PRELIMINARY    INJUNCTION   (ECF   No.   45)   and     certain   exhibits
Case 3:20-cv-00098-REP Document 77 Filed 03/27/20 Page 2 of 2 PageID# 2640
